Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in paragraph [00013], page 4, line 22, the recitation "electrical cord 14 may be used to construct the body 14" should be replaced with -- electrical cord 12 may be used to construct the body 14 --. 
Appropriate correction is required.
Drawings
The drawings are objected to because reference numeral 16 in figure 3 may not be properly designating a slit 16 of the body 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the electrical cord has been required in the parent claim 1 yet the claim further requires "an electrical cord"; thus, making it unclear whether Applicant intends to delimit another electrical cord. It is noted that the specification does not provide support an additional cord in the device. Clarification and appropriate correct are required. For purpose of examination, it is assumed that the same cord in claim 1 is further delimited in the dependent claim 8.
Claim 17 is rejected for the same reasons set forth above in claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 6, 8 - 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaritsky et al., US 2015/0164190.
Concerning claims 1 - 6, 8 - 15, 17 and 18, given the structure of an apparatus for securing (headphone or earphone wires) electrical cords, the structural elements of Zaritsky et al. would render the claimed method steps inherently anticipated since such would be a logical manner of using the combination.
Regarding Claim 1, Zaritsky et al. disclose a method of restraining an electrical cord (headphone or earphone wire; 304) having a diameter, the method comprising the steps of: providing a flexible foam body 100 having a diameter, wherein the diameter of the flexible foam body is substantially greater than the diameter of the electrical cord (see figure 3); providing a channel 102 through the flexible foam body for circumferentially receiving the electrical cord (304); and circumferentially engaging the electrical cord (304) in the channel (102) via surface friction (see paragraph [0021]).
Regarding Claim 2, Zaritsky et al. disclose the method of claim 1 wherein the flexible foam body (100) has a longest dimension and wherein the step of providing the channel (102) through the flexible foam body further comprises the step of making the channel co-extensive with the longest dimension of the body (see figure 2).
Regarding Claim 3, Zaritsky et al. disclose the method of claim 1 wherein the step of providing the channel (102) through the flexible foam body further comprises forming the channel so that it is substantially uniform in diameter (see figure 2).
Regarding Claim 4, Zaritsky et al. disclose the method of claim 1 further comprising the step of providing a slit 104 terminating in and communicating with the channel (102).
Regarding Claim 5, Zaritsky et al. disclose the method of claim 4 further comprising the step of ingressing and egressing the channel (102) through the slit (104) in the flexible foam body (the slit 104 is separated by the faces 106 and 108 for the purpose of the cord 304 to ingress and egress the channel 102).
Regarding Claim 6, Zaritsky et al. disclose the method of claim 2 wherein the wherein the step of providing the channel (102) through the flexible foam body (100) further comprises forming the channel through the center of the flexible foam body (figure 2).
Regarding Claim 8, as best understood, Zaritsky et al. disclose the method of claim 1 further comprising the step of securing an electrical cord (304) in the device (see figure 3).
Regarding Claim 9, Zaritsky et al. disclose the method of claim 1 further comprising the step of using the device as a flotation device in liquid (since the foam body 100 can be made of foam synthetic rubber, it is inherent that the device can float due to its foam material property).
Regarding Claim 10, Zaritsky et al. disclose a method of restraining an electrical cord 304 having a diameter, the method comprising the steps of: providing a flexible foam body 100 having a diameter, wherein the diameter of the flexible foam body is substantially greater than the diameter of the electrical cord (figure 3); providing a channel 102 through the flexible foam body for circumferentially receiving the electrical cord; and circumferentially engaging the electrical cord (304) in the channel (102) without looping the electrical cord (see figure 3).
Regarding Claim 11, Zaritsky et al. disclose the method of claim 10 wherein the flexible foam body (100) has a longest dimension and wherein the step of providing the channel (102) through the flexible foam body further comprises the step of making the channel co-extensive with the longest dimension of the body (see figure 2).
Regarding Claim 12, Zaritsky et al. disclose the method of claim 10 wherein the step of providing the channel (102) through the flexible foam body further comprises forming the channel so that it is substantially uniform in diameter (figure 2).
Regarding Claim 13, Zaritsky et al. disclose the method of claim 10 further comprising the step of providing a slit 104 terminating in and communicating with the channel (figure 2).
Regarding Claim 14, Zaritsky et al. disclose the method of claim 13 further comprising the step of ingressing and egressing the channel (102) through the slit (104) in the flexible foam body (100).
Regarding Claim 15, Zaritsky et al. disclose the method of claim 11 wherein the wherein the step of providing the channel (102) through the flexible foam body further comprises forming the channel (102) through the center of the flexible foam body (see figure 2).
Regarding Claim 17, as best understood, Zaritsky et al. disclose the method of claim 10 further comprising the step of securing an electrical cord (304) in the device.
Regarding Claim 18, Zaritsky et al. disclose the e method of claim 10 further comprising the step of using the device as a flotation device in liquid (see the rejection of claim 9 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaritsky et al., US 2015/0164190.
Concerning claims 7 and 16, given the structure of an apparatus for securing (headphone or earphone wires) electrical cords, the structural elements of Zaritsky et al. would render the claimed method steps obvious since such would be a logical manner of using the combination.
Regarding Claim 7, Zaritsky et al. disclose the method of claim 1 except for further comprising the step of forming the flexible foam body from a material selected from the group consisting of ethylene-vinyl acetate (EVA) foam, polyethylene-vinyl acetate (PEVA), low-density polyethylene (LDPE) foam, first grade of polyethylene (PE), nitrile rubber (NBR) foam, the copolymers of acrylonitrile (ACN) and butadiene, polychloroprene foam or neoprene, polyimide foam, polypropylene (PP) foam, including expanded polypropylene (EPP) and polypropylene paper (PPP), polystyrene (PS) foam, including expanded polystyrene (EPS), extruded polystyrene foam (XPS) and sometimes polystyrene paper (PSP), styrofoam, including extruded polystyrene foam (XPS) and sometimes expanded polystyrene (EPS), polyurethane (PU) foam, viscoelastic polyurethane foam, or low-resilience polyurethane foam (LRPu), memory foam, sorbothane, polyvinyl chloride (PVC) foam, closed-cell PVC foamboard, microcellular foam, and combinations of the foregoing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider a claimed material, since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Further, it is noted that Zaritsky et al. disclose that the body (100) is constructed of synthetic rubber material and it is known that silicone foam (a claimed material of claim 7) can be derived from synthetic rubber.
Regarding Claim 16, see the rejection of claim 7 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677